Exhibit 10.67

 

LOGO [g871455g69h49.jpg]

SIGN-ON BONUS AGREEMENT

 

This Sign-On Bonus Agreement (the “Agreement”) is entered into by and between
Advanced Micro Devices, Inc. (including its

                    affiliated companies) (“AMD”) and Forrest Norrod
(“Candidate”) (collectively, the “Parties”).

 

  1. Sign-On Bonus. AMD agrees to pay Candidate a one-time Sign-On Bonus of
$900,000.00 (“Bonus”), subject to all required taxes and withholdings, to be
paid within thirty (30) days of Candidate’s first day of work for AMD (“Hire
Date”). The Parties agree that the Bonus is an unvested wage advance upon
receipt that Candidate will earn in its entirety by remaining employed by AMD
for 12 months following the Hire Date.  

 

  2. Repayment of Bonus. Candidate agrees to repay to AMD all of the Bonus,
according to the following terms:  

 

  (a) Repayment Due to Termination of Employment. If Candidate’s employment with
AMD terminates less than 12 full months after the Hire Date, Candidate agrees to
repay one hundred percent (100%) of the Bonus. Candidate agrees that repayment
obligations under this Agreement are not reduced by completion of partial months
of employment. Candidate further agrees that Candidate will repay the Bonus by
no later than the effective date of the employment termination, and that any
outstanding balance on such repayment obligation is delinquent and immediately
collectable the day following the effective date of termination.  

 

  (b) Repayment Forgiveness. AMD agrees to forgive any repayment due AMD under
this Agreement where AMD terminates Candidate’s employment due to a company- or
department-wide reduction-in-force, termination other than for Cause (as defined
below), or termination due to Candidate’s death or disability rendering him
unable to continue with employment. AMD may also, in its sole discretion,
forgive any repayment due AMD under this Agreement under circumstances of an
extraordinary or unavoidable nature. The Parties agree that Candidate’s
voluntary termination of his/her employment, or AMD’s termination of Candidate’s
employment for Cause, are not conditions requiring forgiveness of any repayment
due AMD under this Agreement. For purposes of this Agreement, “Cause” to
terminate employment is defined as a willful act of embezzlement, fraud or
dishonesty which resulted in material loss, material damage or material injury
to AMD, as determined by the Company.  

 

  3. No Guarantee of Continued Employment. Nothing in this Agreement guarantees
employment for any period of time.  

 

  4. Consent to Offset. Candidate agrees that any repayment due AMD under this
Agreement may be deducted to the extent permitted by law from any amounts due
Candidate from AMD at the time of employment termination, including wages,
accrued vacation pay, incentive compensation payments, bonuses and commissions,
and hereby expressly authorizes such deduction(s).  

 

  5. Acknowledgements and Integration. Candidate understands he/she has the
right to discuss this Agreement with any individual, and that to the extent
desired, he/she has availed himself/herself of this opportunity. Candidate
further acknowledges that he/she has carefully read and fully understands the
provisions of this Agreement, and that he/she is voluntarily entering into it
without any duress or pressure from AMD. Candidate also understands and
acknowledges that this Agreement is the entire agreement between him/her and AMD
with respect to this subject matter, and Candidate acknowledges that AMD has not
made any other statements, promises or commitments of any kind (written or oral)
to cause Candidate to agree to the terms of this Agreement.  

 

  6. Severability. The Parties agree that should any provision of this Agreement
be declared or determined by any court to be illegal, invalid or unenforceable,
the remainder of the Agreement shall nonetheless remain binding and enforceable
and the illegal, invalid or unenforceable provision(s) shall be modified only so
much as necessary to comply with applicable law.  

 

CANDIDATE

ADVANCED MICRO DEVICES, INC.

(including its affiliated companies)

Signature: /s/ Forrest E. Norrod /s/ Lisa Su By: Lisa Su

 

Printed Name:

 

Forrest Norrod

 

Title:

 

Chief Executive Officer

 

Date:

 

10/20/14

 

Date:

 

12/5/14